         Case 1:19-cr-00774-JMF Document 149 Filed 09/13/21 Page 1 of 1




                                                           September 13, 2021
Honorable Jesse Furman
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                      Re: United States v. Roger Ralston, 19 CR 774 (JMF)

Dear Judge Furman:

        I represent Roger Ralston in the above referenced criminal case. I am writing to request
permission from Your Honor to modify a condition of release for Mr. Ralston, allowing him to
travel outside of the currently prescribed areas (SDNY, EDNY, and SDFL) to allow him to travel
to Orlando, FL on or about the 6th of October and returning on or about the 7th of October for a
family matter and to see his 91-year old aunt. Both Pretrial and the U.S. Attorney’s Office have
been made aware of this request and consent to it.



                                                           Respectfully Submitted,
Application GRANTED. The Clerk of Court is directed
to terminate Doc. #148. SO ORDERED.

                                                           ____________________
                                                           Peter Katz, Esq.


                 September 13, 2021
